Citation Nr: 1231287	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for cervical degenerative joint and disc disease, spinal stenosis, and herniated discs, claimed as secondary to service-connected chronic cervical strain, with upper dorsal and occipital neck pain, osteophytes at C4-5, and headaches.  

2.  Entitlement to service connection for bilateral upper extremity radiculopathy, claimed as secondary to service-connected chronic cervical strain, with upper dorsal and occipital neck pain, osteophytes at C4-5, and headaches.  

3.  Entitlement to a disability rating higher than 10 percent for service-connected chronic cervical strain, with upper dorsal and occipital neck pain, osteophytes at C4-5, and headaches.  

4.  Entitlement to a compensable disability rating for service-connected gastroesophageal reflux disease (GERD).  

5.  Entitlement to an initial disability rating higher than 30 percent for service-connected major depressive episode.  

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in March 2009 and December 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In the March 2009 rating decision, the RO denied service connection for cervical degenerative disc disease, spinal stenosis, and herniated discs, bilateral upper extremity radiculopathy, major depressive episode, and TDIU.  In that decision, the RO also continued the noncompensable disability rating assigned to service-connected GERD and the 10 percent disability rating assigned to service-connected chronic cervical strain with upper dorsal and occipital neck pain with osteophytes at C4-5 and headaches.  

The Veteran submitted a timely notice of disagreement (NOD) as to all issues addressed in the March 2009 rating decision.  However, in December 2009, the RO issued a rating decision wherein service connection for major depressive episode was granted with a 30 percent disability rating assigned from November 12, 2008.  The grant of service connection for major depressive episode is considered a full grant of the benefits sought by the Veteran with respect to his service connection claim for depression and, thus, that issue is no longer on appeal.  

However, in January 2010, the Veteran submitted a timely NOD with respect to the disability rating assigned to his service-connected depression disability.  The Veteran subsequently perfected an appeal as to his increased rating claim by submitting a timely VA Form 9 in July 2010.  In January 2010, the Veteran also perfected an appeal as to the issues addressed in the March 2009 rating decision which remained on appeal.  As such, the issues listed on the first page of this decision are currently on appeal and will be discussed herein.  


REMAND

On a VA Form 9 (Appeal to Board of Veterans' Appeals), received by the RO in July 2010, the Veteran requested a hearing before a member of the Board sitting at the RO.  He was scheduled for a Board hearing to take place on November 1, 2011, at the Milwaukee RO.  The Veteran was only provided notice of the hearing one week in advance because he waived a 30-day notice period.  However, the day before the hearing, the Veteran (through his representative) noted that he was unable to meet with his representative to discuss the hearing in such short notice because the representative was out of the office the entire week.  As such, he requested to reschedule the hearing for all his appeals.

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2011).  Thus, the Board will remand the case to the RO to schedule the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, return the file to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


